Citation Nr: 1717610	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-42 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.

REPRESENTATION

Appellant represented by:	The Kiehl Group


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from January 1980 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a hearing before the undersigned judge in February 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD does render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for a disability rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records.  The Veteran was scheduled for a VA examination in July 2014, which he indicated that he missed due to being homeless and lacking transportation.  The VA examination was rescheduled for December 2014.  The Veteran again failed to appear.  As the Veteran did not indicate good cause for failing to appear, the Board finds the VA's duty to assist has been satisfied.  Accordingly, the appeal has been decided based on the evidence of record.     

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings will also be considered so as to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase in June 2014.  The Board will therefore address evidence since June 2013.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When continued entitlement to a benefit, to include a claim for increase, cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied. 38 C.F.R. § 3.655(a), (b) (2016). 

Analysis:
Facts

The Veteran contends that his PTSD is more disabling than reflected by the 70 percent rating currently assigned.  

Due to the Veteran's failure to appear at two VA examinations, the second without good cause, his claim for an increased rating for PTSD should be denied pursuant to the requirements of 38 C.F.R. § 3.655(a), (b) (2016).  In the present case, the Veteran has had frequent periods of homelessness, thus, although the Veteran has failed to report for either of his scheduled examinations during this appeal period, the Board will consider his failure to report for both examinations as due to good cause, and evaluate his claim based on the evidence of record during the appeal period, which consists solely of various treatment records.  

A February 2014 Triage Mental Health Intake Assessment note indicates anxiety, PTSD, depression, insomnia, and substance abuse.  The Veteran's symptoms were noted to be recent and recurrent.  Additionally, it was noted that the Veteran has broken relationships, gets into fights, is unable to control his anger and engages in public intoxication.  The note indicates that the Veteran had poor eye contact and his verbalization was rapid.  His mood was agitated and anxious.  He was alert and oriented, and there was no indication of suicidal ideations or plans.  The examiner noted that the Veteran's last GAF score, which was 55, was from January 2012.  

An October 2014 Emergency Department note indicated acute anxiety.  An October 2014 Mental Health Outpatient note reflects the Veteran's admission of depression, substance abuse and alcoholism.  The Veteran indicated that he had been arrested a number of times for public intoxication.  He also indicated that he had not had thoughts of or attempts of suicide.

A November 2014 Primary Care Nursing Note from Asheville VA Medical Center (VAMC) indicated that the Veteran exhibited anxiety.  The note also indicated that the Veteran had little interest or pleasure in doing things for several days and had been feeling down, depressed and hopeless for several days as well. In a November 2014 Mental Health Outpatient Note, the Veteran shared that his drinking has led to a lot of violence and that he did not want to live like that.

A November 2014 Substance Abuse Consult report from Asheville VAMC noted that the Veteran experienced sleep disturbance and alcoholism.  He denied experiences of nightmares, flashbacks, or avoidance of situations, places, or people related to trauma.  His grooming was casual, neat, and clean.  He was alert and oriented.  It was indicated that there was no obvious loss of long or short term memory.  The Veteran denied hopelessness or thoughts of harming himself or others.

The Veteran and his representative have also made numerous statements on the Veteran's behalf.  In the September 2014 notice of disagreement, the Veteran's representative indicated that the Veteran displays very gross impairment in his thought process and communication skills.

At a May 2016 Decision Review hearing, the Veteran did not appear and his representative spoke on his behalf.  The representative indicated that the Veteran receives benefits from a fiduciary via Western Union because he has an expired ID and cannot get a renewal due to his abusive manner whenever he goes into any facility.  The representative indicated that the Veteran is also banned from a bank he had an account with due to him showing up drunk and disorderly and cursing and making threats.  The representative also noted the Veteran's frequent involvement with local police due to open containers and fights.  

The representative indicated that the Veteran chooses to be homeless.  He indicated that he has gotten an extended stay for the Veteran before but that the Veteran either left due to anxiety or was asked to leave because he was harassing the staff.  The representative indicated that he put the Veteran up in a motel, and they were billed for damage to the room as well as theft of blankets and other things from the room.  Additionally, the representative indicated that the Veteran is not able to stay in a homeless shelter because of his aggressive nature and drinking.  The representative stated that the Veteran's personality does not allow him to mingle much with too many people.  

In a July 2016 letter from the Veteran's representative, he indicated that the Veteran self-medicates his PTSD with alcohol.  The representative noted that a VA examiner stopped an examination due to the Veteran being intoxicated.  The representative also noted that the Veteran has been arrested for disorderly conduct and public intoxication.  

At the February 2017 Board hearing, the Veteran indicated that he cannot keep a job and is a chronic alcoholic.  He stated that he is depressed and anxious.  
His representative indicated that the Veteran continues to have nightmares.  The representative reiterated that the Veteran was kicked out of a facility due to his conduct and is in constant conflict with local police.  The representative also indicated that the Veteran cannot be gainfully employed.  Additionally, the Veterans Law Judge inquired whether the Veteran has problems following a continuous train of thought; the Veteran indicated that he does sometimes.  
 
Merits

The Board finds that the Veteran's PTSD is best reflected by a 70 percent disability rating for the entire period on appeal.

Throughout the appeal period, the Veteran reported ongoing symptoms of anxiety, depression, impaired impulse control, violence, rapid speech, substance abuse, and an inability to establish and maintain effective relationships.

The Veteran self-medicates his PTSD with alcohol and is a chronic alcoholic, and the evidence reflects that he cannot function independently, appropriately, and effectively.  He has a fiduciary and has indicated that he spends the money from his fiduciary on alcohol, drugs, and prostitutes.  The Veteran has no family, and he is homeless.  He has difficulty adapting to stressful circumstances; he has been banned from public facilities due to his aggressive mannerisms when things did not go his way.  He is also in constant conflict with others, including police due to his drinking and fighting.  He has not worked since 2009 and has indicated that he was fired from his last job due to drinking.  The record reflects that these symptoms are persistent and ongoing for the Veteran.  

As the Veteran's symptoms have manifested in deficiencies in most areas, including family, social, mood, thought, and judgement, the Board determines that the Veteran's PTSD more nearly approximates the 70 percent rating.  

However, the Veteran's occupational and social impairment cannot be described as total and is not commensurate with a maximum 100 percent rating.  During the appeal period, the Veteran presented as oriented and alert, and there have been no delusions or hallucinations.  Nor does the evidence suggest that the Veteran had memory loss for the names of close relatives, his own occupation, or his own name.  The evidence also fails to show that his symptoms equate in severity, frequency and duration to total occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran has indicated that he wants to get better.  He also goes to substance abuse clinics and programs.  While the Veteran engages in isolating behaviors and is unruly at times, there is no indication that he does not socialize with anyone.  The Veteran has indicated that he has a friend who lets him shower at his house, and his attitude at substance abuse meetings has been noted to be good and cooperative.  He also visits with social workers regularly without incident.      

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. at 505.  The Veteran's symptoms were consistently anger, depression, violence, and substance abuse.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence discussed, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 70 percent.  Accordingly, the Board grants a disability rating of 70 percent, but no higher, for the entirety of the appeal period.

TDIU

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is currently assigned a 70 percent disability rating for PTSD.  The Veteran therefore meets the schedular criteria for a TDIU.  The remaining issue is whether the Veteran is able to secure or follow substantially gainful employment as a result of his PTSD.

The Board finds that the Veteran is not able to secure or follow substantially gainful employment as a result of his PTSD.  The Veteran and his representative have indicated that he last worked in 2009 for a temp agency as an unskilled lumper for minimum wage.  The Veteran has indicated that he lost the job due to his drinking.  The Board notes that the Veteran's alcoholism is a symptom of his PTSD.  The Veteran has also indicated that he cannot get along with coworkers; he indicated that he previously pulled a knife on a coworker.  The Veteran's representative also indicated that although the Veteran receives his VA benefits through the fiduciary, he lives as if he is homeless and that he cannot achieve any level of gainful employment.  At the February 2017 Board hearing, the representative also indicated that the Veteran could be a day laborer but stated that is not gainful employment.  The Board notes that at this hearing, the Veteran also had difficulty maintaining a consistent thought pattern.  

As the Veteran is homeless, there is no indication that he is employed or has been for quite some time.  In light of the Veteran's overall disability picture and lifestyle, the Board has no reason to doubt the credibility of the Veteran or his representative's statements.  Thus, the Board finds the statements probative.  Considering this evidence, the Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to a TDIU.  




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU due to service-connected PTSD is granted for the entirety of the appeal period.  









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


